Byman, C. J.
The defendant, appellee, has moved to dismiss the appeal *725taken by plaintiff, on tbe ground, as averred by him, defendant, that he bas paid plaintiff tbe amount sued for by plaintiff, except tbe costs of suit, since tbe appeal was taken.
• It is not questioned that, when the appeal was taken, tbis Court bad jurisdiction of tbe case. Tbis Court once having jurisdiction is not divested thereof because of a part payment, which, if made before appeal, would have reduced tbe amount claimed to a sum below its jurisdiction.
Tbe motion to dismiss the appeal is overruled.